DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 11/22/2021.  Claims 1 and 19 are currently amended.  Claims 2-6, 10-11 and 13 are cancelled.  Claims 1, 7-9, 12 and 14-20 are pending review in this action.
The 35 U.S.C. 112 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the arguments do not apply to the Ura reference being used in the current rejection to render obvious newly introduced features of the claimed invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-9, 12, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal (US 2010/0310919 A1) in view of Terada (EP2784869 B1; foreign copy on record), Ura (US 2003/0017383 A1) and ROH (US 2015/0064540 A1 – see IDS).
	Regarding Claims 1 and 19, Villarreal discloses a battery pack [pars. 0030-31; Fig. 6] comprising: 
a battery cell assembly including at least a battery cell 122, a heat-dissipation member (barrier 172), and a plate member 170; and
an exterior case (enclosure),
102’, a top lid 104 and a bottom lid (base 133),
wherein the heat dissipation member and the plate member are disposed in this order on an electrode of the battery cell, 
wherein the battery cell assembly is accommodated in the exterior case,
wherein the tubular case does not include an interface that separates the tubular case into at least two, and 
wherein electrodes of the battery cells face the inner wall surface of the tubular case.
	Villarreal fails to teach: (1) wherein the plate member contacts with an inner wall surface of the tubular case; (2) wherein a size of the plate member is larger or equal to the heat dissipation member; (3) wherein the heat dissipation member includes silicon; and (4) wherein the inner wall surface is opposed to a main surface of the plate member with heat dissipation grease interposed therebetween.
	Pertaining (1), in the particular embodiment, Villarreal teaches that an opening is provided through opposing sidewalls of the housing 102’ where the plate member 170 are placed to draw heat away from the cells.  Terada, from the same field of endeavor, discloses an alternative manner to provide a heat-radiating plate member 14 retained by the exterior case 4 which contains opening to expose surfaces of the plate member to the outside so that heat generated by the battery cells can be efficiently dissipated outside the battery pack [Terada – par. 0008; Figs. 1-2].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Terada to have modified the battery pack of Villarreal where the tubular case 102’ may comprise multiple openings and yet retain the plate member 170 inside the tubular case, wherein the plate member contacts with an inner wall surface of the tubular case and is still able to efficiently dissipate the heat generated by battery cells to the outside.
(2)-(3), Ura, from the same field of endeavor, discloses a battery pack comprising a battery pack assembly including at least a battery cell 2, a heat dissipation member (electrically insulating member 12 formed of a material having excellent thermal conductivity and high electric insulation property, such as silicon), and a plate member (heat dissipation member 3 formed of metal, wherein the size of the plate member is larger or equal to the heat dissipation member [Ura – pars. 0020,0028-29; Figs. 3-4].  Therefore, before the effective filing before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Ura to have further modified the battery pack of Villarreal, wherein a size of the plate member is larger or equal to the heat dissipation member, and the heat dissipation member includes silicon. {Note that the heat dissipation member 12 of Ura performs the same functions of electrically isolating the cells from the heat dissipation member 3 which is formed of metal as intended by Villarreal}.
	Pertaining (4), ROH, from the same field of endeavor, teaches providing a heat dissipation grease (heat conduction medium - not shown) disposed between the interface of a battery cell stack and the case to exhibit high thermal conductivity [ROH - par. 0038], Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have further modified the battery pack of Villarreal wherein the inner wall surface is opposed to the main surface of the plate member with heat dissipation grease interposed therebetween in order to exhibit high thermal conductivity between the interface thereof.
	Regarding Claim 7, Villarreal discloses the exterior case includes a metal material (i.e., the plate members, external terminals, etc.).
	Regarding Claim 8, Villarreal discloses wherein the plate member has a first surface substantially perpendicular to a direction in which the battery cell assembly is assembled in the exterior case.
Claim 9, Villarreal fails to disclose wherein the first surface of the plate member is formed by bending the plate member from an end of the plate member.  However, Villarreal discloses the tubular case having longitudinal recesses 102’a such that proving bends along the plate member at an end thereof is a mere change in shape that is an obvious configuration, for example, to conform to the contours of the tubular casing [MPEP 2144.04(IV)(B)].
	Regarding Claim 12, Villarreal teaches wherein the plate member includes a nonelastic material (e.g., metal including aluminum) [Villarreal – par. 0031].
	Regarding Claim 14, Villarreal teaches the heat dissipation member includes an elastic, insulating material (e.g., silicon-based elastic body), and the plate member includes a metal material [Villarreal – par. 0031].
Regarding Claim 17, Villarreal fails to explicitly disclose an electric tool comprising: the battery pack according to claim 1; and a movable unit to which electric power is configured to be supplied from the battery pack.  However, it is well-known in the art to use such a battery pack for electric tools as claimed. Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have been motivated to apply the teachings of Villarreal to use the battery pack for an electric tool comprising the battery pack and a movable unit (e.g., crane, electric saw, drill, etc.) configured to be supplied power therefrom.
	Regarding Claim 18, Villarreal teaches an electronic device (e.g., vehicle and components therein) [par. 0012], comprising the battery pack according to claim 1, wherein the electronic device is configured to receive electric power from the battery pack (implicit).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal, Terada, Ura and ROH, as applied to claim 1 above, and further in view of March (US 2017/0025653 A1).
	Regarding Claim 20, modified Villarreal discloses wherein the heat dissipation grease is in contact with the inner wall surface of the tubular case [refer to rejection of claim 1 above], but fails to 324 comprising a battery assembly 325 including battery cells 356, a plate member (cold plate 385) for removing heat generated by the battery cells 356, and an exterior case (enclosure 370), wherein the inner wall surface of the case does not include an opening [March – par. 0066; Fig. 9].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of March to have further modified the battery pack of Villarreal, wherein the inner wall surface of the tubular case does not include an opening as a design-choice that is well-known in the art in which a main surface of a plate member is in contact with an inner surface of a battery case for removing heat generated by the battery cells.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724